COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Walter Lee Roberts v. The State of Texas

Appellate case number:    01-16-00059-CR

Trial court case number: 2013442

Trial court:              County Criminal Court at Law No. 4 of Harris County

        Appellant, Walter Lee Roberts, has filed a motion asking this Court to withdraw its
mandate and stay the issuance of the mandate. Appellant cites rule 18.2 of the Texas Rules of
Appellate Procedure for authority for the requested actions. TEX. R. APP. P. 18.2. Rule 18.2 allows
this Court to stay the issuance of a mandate prior to its issuance. Id. Here, however, the mandate
has already issued. Rule 18.7 allows a Court to withdraw its mandate when it is necessary to vacate
or modify a judgment. TEX. R. APP. P. 18.7. But Appellant has not urged, nor has this Court found,
any authority to vacate or modify the judgment. We are authorized to withdraw our mandate after
plenary power has expired only as the Rules of Appellate Procedure provide. TEX. R. APP. P.
19.3(b). Because we find no authority in the rules to provide Appellant with the relief he requests,
we cannot grant the motion. See id. Accordingly, Appellant’s motion is DENIED.
       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: June 8, 2017